Citation Nr: 1241453	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right eye disability with headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent, and in excess of 20 percent beginning March 1, 2006, for degenerative changes of the lumbar spine (back disability).  

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity, secondary to service-connected back disability.  

4.  Entitlement to benefits for a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987, March 1988 to September 1994, and January 2003 to October 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2006 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana, and Philadelphia, PA, respectively.  Jurisdiction of the Veteran's claims file is currently at the Indianapolis RO.  

The issue of entitlement to service connection for a right eye disability with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 1, 2006, the Veteran's lumbar spine disability has been manifested by limitation of motion but flexion has been predominantly greater than 60 degrees, combined range of motion has been greater than 120 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there have been no incapacitating episodes due to intervertebral disc syndrome.

2.  Beginning March 1, 2006, the Veteran's lumbar spine disability has been predominantly better than 30 degrees; the combined range of motion is predominantly better than 170 degrees; there has been no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and there have been no incapacitating episodes due to intervertebral disc syndrome.

3.  Prior to March 12, 2012, neurological impairment of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve; the incomplete paralysis did not more nearly approximate moderately severe paralysis.

4.  Beginning March 12, 2012, neurological impairment of the left lower extremity has been manifested by moderately severe incomplete paralysis of the sciatic nerve; the incomplete paralysis did not more nearly approximate severe paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent prior to March 1, 2006, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for disability rating of 20 percent, but no higher, for left lower radiculopathy prior to March 12, 2012, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).

3.  The criteria for disability rating of 40 percent, but no higher, for left lower radiculopathy beginning March 12, 2012, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Although the Veteran was not provided complete notice with respect to his initial rating claim until August 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in March 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2012).  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

The general rating formula for disease and injury of the spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest as prescribed by a physician and treatment by a physician.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Complete paralysis of the external popliteal nerve warrants a 40 percent evaluation; with complete paralysis of this nerve, there is foot drop with slight droop of the first phalanges of all toes; the foot cannot be dorsiflexed; extension of the proximal phalanges of the toes is lost; abduction of the foot is lost; adduction is weakened; and anesthesia covers the entire dorsum of the foot and toes.  Incomplete paralysis of this nerve warrants a 30 percent evaluation if it is severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124(a), Diagnostic Code 8521.

Analysis

By way of background, the Veteran was originally awarded service connection for his back disability in a February 2006 rating decision.  He was assigned a 10 percent rating, effective July 7, 2005, and he appealed this rating.  In a September 2007 rating decision, the rating was increased to 20 percent, effective March 1, 2006.  The Veteran was also awarded a separate 10 percent rating for radiculopathy of the left lower extremity, effective July 7, 2005.  The Veteran has expressed continued disagreement with the ratings assigned for his low back disability, and thus, the Board will include radiculopathy of the left lower extremity in this appeal. 

In April 2005, the Veteran underwent a neurological consultation, during which he reported that two weeks prior he was unable to get out of bed because of "paralyzing" leg pain.  The pain radiated down the back of his leg, outside the calf, and toward his big toe.  He called 911 was transported to the hospital where he was treated for acute low back pain.  Neurological examination at that time revealed normal sensation to pinpricks and light touch.  Physical examination revealed a slightly antalgic gait, and his left leg showed no gross abnormalities, tenderness or sacroiliac notch tenderness.  There was a markedly left straight leg raise at 30 to 45 degrees, but negative cross straight leg raising.  Motor testing, stability testing, and tone were all normal in the left leg.  He was diagnosed as having left radicular symptoms consistent with L5-S1 radiculopathy.  

Prior to his award of service connection for a back disability, the Veteran was afforded a VA examination in December 2005.  He was noted to have a herniated disc on the left sleeve of L5-S1with radiation into the left lower extremity.  The Veteran reported episodes of severe back pain during which he must rest in bed.  His most recent episode was in March 2005, at which time he was hospitalized because of the severity of his pain.  Range of motion testing revealed forward flexion of the thoracolumbar spine to 70 degrees, and extension to 20 degrees.  The examiner indicated that lateral bending and lateral torque twist tests were all normal.  The examiner found some mild paravertebral muscle spasm with repetitive motion of the spine and the repetitive motion did not cause an increase or decrease in range of motion of the spine.  The examiner noted, however, that there was increased pain and fatigability with repetitive motion.  X-rays revealed mild degenerative narrowing at L5-S1.  

In January 2006, the Veteran underwent a left L5-S1 micro lumbar discectomy.  He was awarded a temporary 100 percent rating for convalescence purposes from January 19, 2006, to March 1, 2006.  

In a March 2006 post-surgical treatment record, the Veteran low back symptoms had improved following the surgery.  He reported a relief of pain, but residual paresthetic sensation in the sciatic distribution.  Straight-leg raising while seated was normal.  The Veteran told the neurologist that he is anxious to return to work, and he feels he is capable of doing his job without restrictions.  

In August 2006, the Veteran underwent VA X-rays of the lumbar spine, at which time he was diagnosed as having facet hypertrophy, L5-S1.  A MRI of the lumbar spine in October 2006 revealed status-post left-sided laminectomy with discectomy at L5-S1 level.  There was no evidence of recurrent or residual disc herniation.  

The Veteran was afforded another VA examination of the joints in January 2007, during which he reported that his low back pain had significantly subsided following his January 2006 back surgery.  He endorsed continued numbness and tingling from the left knee to his left foot.  The Veteran indicated that he is unable to stand for more than 10 to 15 minutes, and can only walk 20 minutes at a time due to his back and left leg pain.  There was no discussion as to any periods of incapacitation due to his back pain.  

Physical examination revealed a normal gait, and although he was capable to standing on his toes/heels, he was unsteady with balance.  Trendelenberg sign was absent, as well as straight leg testing (bilaterally).  Reflexes at the knees and ankles were 2+, and motor testing of the lower extremities was within normal limits.  Palpation of the lower spine revealed tenderness in the low lumbar area (near the incision).  Lateral bending to the right and left was to 30 degrees.  Forward flexion was to 50 degrees, and extension to 10 degrees.  The examiner indicated that the Veteran could only complete three repetitions of range of motion testing because he incurred moderate back pain.  X-rays of the lumbar spine revealed evidence of degenerative disc disease.  The examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine, post laminectomy with persistent neuropathy in the left lower extremity.  

The Veteran underwent another VA examination in December 2008, during which he reported progressively worsening low back and left leg symptoms.  The Veteran reported weekly flare-ups lasting three to seven days.  He again endorsed numbness in his left lower extremity and had a limp to the left side.  Physical examination revealed discomfort upon palpation of lumbar spine area.  There was no evidence of spinal ankylosis, and straight leg raise testing was negative.  Neurological examination revealed decreased sensation to the left lateral lower extremity from the knee to foot, but was otherwise normal.  It does not appear that the examiner performed range of motion testing on the spine during this examination, nor did he indicate the severity of the neurological problems in the left lower extremity.  The examiner found that the Veteran's lumbar spine disability did not render him unemployable, but restricted him to more sedentary work.  

In August 2009, the Veteran underwent another VA examination of the spine.  The Veteran reported similar symptoms as in previous examinations, and described his low back pain as throbbing.  He stated that the pain radiating into the left leg is intermittent, but the numbness is constant.  He endorsed flare-ups once or twice weekly, lasting from two to three days.  He described three to four "incapacitating" episodes and he must take medication and rest to recover.  The Veteran did not, however, indicate that he was ever prescribed bed rest by a doctor.

Physical inspection of the spine was normal, and range of motion testing revealed forward flexion to 80 degrees.  Extension was to 35 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, and bilateral rotation to 15 degrees in each direction.  The Veteran endorsed pain on motion, especially when bending or rotating.  Following repetitive motion, the Veteran had pain at 20 degrees of forward flexion, but there was no fatigue, weakness, lack of endurance, or incoordination.  Sensory examination was impaired with respect to the left lower extremity.  The examiner diagnosed the Veteran as having left lumbar radiculopathy.   

The Veteran was most recently afforded a VA examination of the spine and peripheral nerves in March 2012.  The Veteran was noted to have paralysis of the external popliteal nerve on the left due to his back disability.  He advised the examiner that he first experienced this left leg issue following his 2006 back surgery.  The Veteran described it as constant tingling, burning, and numbness in the left lower extremity.  The examiner indicated that the Veteran experienced severe constant pain and paresthesias or dysesthesias in the left lower extremity.  The numbness was identified as moderate in nature.  

Regarding his back, the Veteran endorsed similar symptoms as described in the previous VA examinations.  The Veteran did not report his flare-ups as impacting the function of his back.  Range of motion testing revealed forward flexion to 90 degrees or more, and objective evidence of painful motion was shown at 90 degrees to more.  Extension was to 30 degree or greater, bilateral flexion to 20 degrees each direction, bilateral rotation to 20 degrees each, with painful motion beginning at 20 degrees for bilateral flexion and bilateral rotation.  

The examiner indicated that the Veteran had additional limitation in range of motion following repetitive use testing.  He indicated that the Veteran experienced less movement than normal, weakened movement, excess fatigability, and painful motion.  Range of motion measurements after repetitive motion was 60 degrees of forward flexion, 30 or greater degrees of extension, and 20 degrees in each direction for bilateral flexion/rotation.  

The examiner indicated that the Veteran did not experience IVDS, nor was there any finding of doctor prescribed bed rest or ankylosis of the lumbar spine.  The examiner opined that the Veteran's low back disability prevents him from bending, twisting, stooping, sitting, and standing for long periods of time.  

The Veteran continues to get VA and private treatment for his back pain with left leg radiculopathy.  He has been treated with epidural steroid injections, which have relieved his back and leg pain.  These records do not show range of motion testing, nor has there been any doctor prescribed bed rest due to low back symptoms.  

Also of record are numerous statements from the Veteran's friends and family describing the severity of his low back disability, and its impact on the Veteran's daily life.  In reaching the decision below, the Board has considered these statements as well as the Veteran's statements regarding the severity of his back disability with left leg radiculopathy.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to March 1, 2006, or in excess of 20 percent thereafter, for his service-connected back disability.  Regarding the Veteran's radiculopathy of the left lower extremity, the Board finds that the Veteran is entitled to a 20 percent disability prior to March 12, 2012, and 40 percent thereafter.  

Regarding the lumbar spine, the Board notes that prior to March 1, 2006, the Veteran's documented symptoms were not severe enough to warrant a rating in excess of 10 percent.  During that timeframe, the pertinent medical evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees, but less than 60 degrees, combined range of motion greater than 120 degrees, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  In addition, the Veteran was not shown to have doctor prescribed bed rest (incapacitating episodes) due to IVDS having duration of at least 2 weeks, but less than 4 weeks in any 12-month period.  Prior to March 1, 2006, the Veteran's forward flexion of the thoracolumbar spine, at its worst, was limited to 70 degrees.  As such, his symptoms do not meet the rating criteria for a 20 percent rating under the rating criteria prior to March 1, 2006.  

The Veteran also does not meet the criteria for a rating in excess of 20 percent beginning March 1, 2006.  During that timeframe, the pertinent medical evidence does not show forward flexion of the lumbar spine limited to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of at least 4 weeks in any 12-month period pertinent to the claim.  The Veteran's forward flexion of the thoracolumbar spine, at its worst, was limited to 50 degrees.  

The Board is aware of the Veteran's contentions that he has experienced periods of incapacitation due to his back and left lower extremity complaints.  He has reported that he needs bed rest during flare-ups of his low back symptoms.  The Board finds, however, that the Veteran has not been prescribed bed rest by a physician to be considered an "incapacitating episode" for VA purposes.  Additionally, the VA examiners have not found the Veteran experiences IVDS.  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case, VA the examiners specifically found no additional limitation of function due to weakness, fatigability or incoordination.  The Board is aware that during the August 2009 VA examination, the Veteran reported pain as beginning at 20 degrees of flexion following repetitive use, but upon review of the examinations preceding and following this examination, the Veteran forward lumbosacral flexion has been predominantly greater than 20 degrees.  Even his most recent 2012 VA examination shows forward flexion, following repetitive motion to 60 degrees.  The Board has considered totality of the evidence in determining that the one instance of limitation of flexion to 20 degrees is not indicative of the actual severity of the Veteran's back disability during the timeframe on appeal.  Simply put, the Board finds that for the Veteran's symptoms do not meet the rating criteria for the higher, 20 percent rating prior to March 1, 2006, or in excess of 20 percent thereafter, under the general rating criteria for disabilities of the spine.  

Regarding the Veteran's left lower extremity radiculopathy, the Board finds that the Veteran is entitled to an initial 20 percent rating during the period prior to March 12, 2012, and a 40 percent rating for the period beginning on or after March 12, 2012.  In this regard, the Board notes that the Veteran has reported continued difficulty standing or sitting.  He has reported constant numbness and weakness, with intermittent pain.  The Board finds that prior to March 12, 2012, the Veteran's left lower extremity radiculopathy symptoms have most closely approximated moderate incomplete paralysis of the sciatic nerve.  The Board finds, however, that the Veteran is not entitled to a rating in excess of 20 percent prior to March 12, 2012, for his left lower extremity radiculopathy.  Although there are sensory deficits in the lower extremities, as noted during his VA examinations, the evidence does not support a finding of moderately severe or severe symptoms of his left lower extremity radiculopathy prior to March 12, 2012.  

The Board finds that beginning March 12, 2012, the symptoms associated with the Veteran's radiculopathy of the left lower extremity have most closely approximated those symptoms associated with a moderately severe disability.  As such, the Veteran warrants a 40 percent rating, but no higher, beginning March 12, 2012, for his left lower extremity radiculopathy.  The March 2012 VA examiner found that the Veteran's left lower extremity radiculopathy causes severe, constant pain, and severe paresthesias or dysesthesias.  The examiner indicated that the numbness of the left lower extremity was moderate in nature.  As such, the Board finds that the Veteran's symptoms in the left lower extremity are moderately severe in nature and warrant a 40 percent rating beginning March 12, 2012.  

The Board has considered whether the Veteran would be entitled to a higher, 60 percent rating for radiculopathy of the left lower extremity beginning March 12, 2012, but finds that the evidence does not show any muscle atrophy or significant motor deficits during that time frame or before.  

With respect to the Veteran's contentions (through his representative) that he has numbness in his right lower extremity, the Board notes that there is no clinical record showing any neurological disability of the right lower extremity.  Thus, a separate rating for any neurological manifestation in the right lower extremity due to his service-connected low back disability is not warranted.  

Additional Considerations

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, and the statements provided by the Veteran's friends and family.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, friends and family can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support schedular ratings higher than those awarded above. 

In sum, the Veteran is not entitled to an initial disability rating in excess of 10 percent prior to March 1, 2006, or in excess of 20 percent thereafter, for his low back disability.  The Veteran is, however, entitled to a 20 percent rating prior to March 12, 2012, and a 40 percent rating beginning March 12, 2012, for his left lower extremity radiculopathy.  


ORDER

An initial disability rating in excess of 10 percent, and a rating in excess of 20 percent beginning March 1, 2006, for back disability is denied.  

The Board having determined that neurological impairment of the left lower extremity warrants a disability rating of 20 percent prior to March 12, 2012, a 40 percent rating on and after March 12, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

REMAND

The Board is of the opinion that further evidentiary development is necessary prior to reaching a decision on the Veteran's service connection claim for a right eye disability with headaches and entitlement to a TDIU.  

Service Connection 

The Veteran underwent a right eye corneal transplant in April 2003-during a period of active duty.  He still seeks treatment for his eye complaints, and has reported increased light sensitivity.  

During the Veteran's December 2008 VA examination, the Veteran was noted to have photophobia in the right eye that was identified as a residual of his corneal transplant.  

The Veteran contends that prior to his in-service corneal transplant, he never had photophobia or tearing up in his right eye.  The RO denied the Veteran's claim stating that his right eye disability preexisted service and was not aggravated thereby.  

Although the Veteran was provided a December 2008 General Medical Examination, there was no clinical opinion obtained as to the etiology of the Veteran's right eye disability causing the need for a cornea transplant during active duty.  Moreover, there is some evidence to show that the Veteran's right eye disability may have preexisted service.  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  


In addition, it appears that the Veteran's STRs from his most recent period of service (January 2003 to October 2003) are not of record.  In September 2005, a RO employee contacted the Veteran by telephone to determine whether he had the STRs from his most recent period of active duty and to find out whether he had any service in the reserves.  The RO employee left a message.  It appears as though the Veteran did not respond to the call.  In 2010, letters were sent to the Veteran to determine if he had any copies of his treatment records from his first period of service.  He replied indicating that he did not.  As the claim is being remanded, and there is some indication that the Veteran's right eye disability may have preexisted service, the Board finds that additional attempts should be made to secure these service treatment records.  

TDIU

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

The evidence of record shows the Veteran's contentions that he believes he is unemployable due to his low back and left lower extremity disabilities.  

The Veteran also submitted a claim for TDIU, which was denied by the RO in a May 2012 rating decision.  Nevertheless, a claim for a TDIU has been raised again by this case.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2012).  Here, the Veteran has claimed that the disability on appeal is the cause of his unemployability.  

The Board notes there is some indication that the Veteran is unemployable.  He has reported that he has not worked since 2008 and has previously been awarded Social Security Administration disability benefits for, inter alia, his back disability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide all required notice in response to the Veteran's most recent claim of entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims-including records from the Veteran's most recent period of active duty (January 2003 to October 2003).  All attempts to obtain these records should be documented in the claims files.  

3.  Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his right eye disability with headaches.  The Veteran's claims folders and any records in Virtual VA must be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  

Based upon the examination results and the review of the record, the examiner should answer the following questions with respect to each right eye disability present during the period of the claim: 
a.  Did any right eye disability with headaches found on examination clearly and unmistakably pre-exist the Veteran's period of service?  For any such disability, is it clear and unmistakable that the disability was not permanently aggravated during the Veteran's period of service (in other words, did any pre-existing right eye disability increase in severity during service beyond its natural progression)?  

b.  For any disability that did not clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent or greater probability) that any such right eye disability: had its onset in or is otherwise related to the Veteran's period of active duty.  

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If the examiner determines that an opinion cannot be provided without resort to speculation, a complete rationale for that determination should be offered.  

4.  The Veteran should be afforded a VA examination or examinations to determine the impact the Veteran's service-connected disabilities have on his employability.  The examiner or examiners should review the pertinent information in the claims files, and Virtual VA records, in conjunction with the examinations and indicate that such review has occurred.  

The examiner(s) is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.

The rationale for all opinions expressed must be provided.  

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims-including his claim for a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Michael A. Pappas
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


